COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                        CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211                CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                   LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                         GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                     CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                          August 18, 2016

    Hon. W. Bernard Fudge                                Lee Ann Marsh
    Judge, 78th District Court                           710 Lamar, Ste. 440W
    Wichita County                                       Wichita Falls, TX 76301
    900 7th Street, Rm. 314                              * DELIVERED VIA E-MAIL *
    Wichita Falls, TX 76301
    * DELIVERED VIA E-MAIL *                             Hon. David L. Evans
                                                         Regional Presiding Judge
    John Joseph Jordan                                   Tom Vandergriff Civil Courts Bldg.
    Wichita County Jail                                  100 N. Calhoun St., 2nd Floor
    P.O. Box 8526                                        Fort Worth, TX 76196
    Wichita Falls, TX 76307                              * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Wichita County              Maureen Shelton
    P.O. Box 718                                         District Attorney
    Wichita Falls, TX 76307-0718                         Wichita County Courthouse
    * DELIVERED VIA E-MAIL *                             900 7th Street
                                                         Wichita Falls, TX 76301
                                                         * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:        02-16-00266-CR, 02-16-00267-CR
                 Trial Court Case Number:        56,639-B, 57,450-B

    Style:       John Joseph Jordan
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.
02-16-00266-CR
August 18, 2016
Page 2


                  Respectfully yours,

                  DEBRA SPISAK, CLERK